                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


RONALD D. BEVAN,

                               Petitioner,

             v.                                     CASE NO. 19-3254-SAC

STATE OF KANSAS,


                               Respondent.


                           MEMORANDUM AND ORDER



     This matter comes before the Court on Petitioner’s motion for

reconsideration of the Court’s January 14, 2020 memorandum and order

dismissing the present petition as time-barred under 28 U.S.C. §

2244(d). (Doc. 15.)

     Local        Rule   7.3   provides      that   “[p]arties   seeking

reconsideration of dispositive orders or judgments must file a

motion pursuant to Fed. R. Civ. P. 59(e) or (60).” D. Kan. Rule

7.3(a). Because Petitioner’s motion for reconsideration was filed
more than 28 days after entry of the order of dismissal, the Court

will treat it as a motion under Rule 60. See Fed. R. Civ. P. 59(e)

(“A motion [under Rule 59] to alter or amend a judgment must be

filed no later than 28 days after the entry of judgment.”)

     Under Rule 60(b), the Court may order relief from a final

judgment, but only in exceptional circumstances. See Servants of

Paraclete v. Does, 204 F.3d 1005, 1009 (10th Cir. 2000). A Rule
60(b) motion is “not the opportunity for the court to revisit the

issues already addressed in the underlying order or to consider

arguments and facts that were available for presentation in the
underlying proceedings.” Nutter v. Wefald, 885 F. Supp. 1445, 1450

(D. Kan. 1995).

       In his motion for reconsideration, Petitioner asks the Court

to again consider a letter from his attorney that he believed

advised him he had one year from the time his direct appeal was

finalized to file federal habeas corpus petition. (Doc. 15, p. 2.)

Petitioner characterizes the letter as an “impediment to filing an

application [for writ of habeas corpus] created by state action in

violation of the Constitution or laws of the United States,” so he

argues that the letter tolled his time to file the present petition.

Id.;    see   28    U.S.C.    §    2244(d)(1)(B).     Petitioner’s     reliance    on

appellate counsel’s letter was addressed in the Court’s underlying

order (Doc. 9, p. 1-2); as such, it is not proper grounds for relief

in a Rule 60(b) motion. In addition, as the Court noted in its prior

order, the letter in question contained only a general statement of

a limitation period with advice that Petitioner contact other

possible sources of assistance as soon as possible. See Id. at 2.

Petitioner’s misunderstanding of the controlling time limitation
does not warrant equitable tolling. See Marsh v. Soares, 223 F.3d

1217,    1229      (10th   Cir.    2000)    (“[I]t    is   well   established    that

ignorance of the law, even for an incarcerated pro se petition,

generally does not excuse prompt filing.”).

       Petitioner      also       asserts   that     the   Kansas   Department     of

Corrections mailroom deliberately withheld documents from him and

prevented him from accessing the courts. (Doc. 15, p. 2.) The only

mailroom issues of which the Court is aware occurred after the
deadline to timely file the petition had passed, so cannot provide

grounds for the Court to reconsider its finding that the petition
was untimely. (See Doc. 11.) Finally, to the extent that Petitioner

argues the merits of his petition, those do not provide grounds to

excuse untimeliness.

     In   summary,      Petitioner   has    not   asserted   sufficient       legal

grounds   for    this   Court   to   reconsider     its   previous    order    and

judgment.

     IT     IS   THEREFORE      ORDERD     that   Petitioner’s       motion     for

reconsideration (Doc. 15) is denied.


     IT IS SO ORDERED.

     DATED:      This 8th day of July, 2021, at Topeka, Kansas.




                                     S/ Sam A. Crow

                                     SAM A. CROW
                                     U.S. Senior District Judge
